UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MYELL SLADE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:08-cr-00003-FL-1; 4:13-cv-00132-FL)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Myell Slade, Appellant Pro Se. Shailika S. Kotiya, Joshua
Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin     Myell       Slade   seeks      to   appeal    the    district      court’s

order adopting the recommendation of the magistrate judge and

denying    relief        on     his       28   U.S.C.       § 2255    (2012)       motion.

We dismiss      the     appeal      for    lack     of   jurisdiction     because     the

notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the   entry     of    the     district     court’s       final   judgment     or    order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “Lack of notice of

the entry does not affect the time for appeal or relieve-or

authorize the court to relieve-a party for failing to appeal

within the time allowed, except as allowed by Federal Rule of

Appellate Procedure (4)(a).”               Fed. R. Civ. P. 77(d)(2).

      Rule 4(a)(6) of the Federal Rules of Appellate Procedure

permits the reopening of the appeal period if a party has not

received notice of the judgment or order within 21 days after

entry,    but    the    motion      requesting       such    relief    must    be   filed

within 180 days after entry of the judgment or 14 days after the

party received notice of the judgment or order, whichever is

earlier.        Fed. R. App. P. 4(a)(6).                 The time requirements of



                                               2
Rule 4(a) are mandatory and jurisdictional.                Bowles v. Russell,

551 U.S. 205, 208–14 (2007).

      The district court’s order was entered on the docket on

July 15, 2016.       Slade’s notice of appeal was filed on October 5,

2016. *     In the notice of appeal, Slade claims that he received

the district court’s order on September 9, 2016.                          The 14-day

period under Rule 4(a)(6), however, expired before Slade filed

his notice of appeal.           Thus, Slade is not eligible for reopening

of   the    appeal   period.       See   Nunley   v.   City    of    Los    Angeles,

52 F.3d 792, 794–95 (9th Cir. 1995); Hensley v. Chesapeake &

Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).

      Accordingly, because Slade failed to file a timely notice

of appeal or to obtain an extension of the appeal period and is

not eligible for reopening of the appeal period, we dismiss the

appeal.      We dispense with oral argument because the facts and

legal      contentions    are    adequately    presented      in    the    materials

before     this   court   and    argument    would   not   aid     the    decisional

process.

                                                                           DISMISSED




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                         3